Winslow, J".
We think the circuit judge was right in granting a -new trial. The principle' is elementary that where one requests another to perform services for him, and no provision is made for compensation, the law implies a promise to pay what they are reasonably worth. The fact that the request was in "writing can make no difference with the rule. Appellant claims that, because the written request provides for compensation for one particular class of services to be paid by the employee, there can be no implication of payment for the other services. We think otherwise. The services which are unprovided for as to compensation are separate and distinct services, and are rendered to the company, and not to the employee. If these services were to be performed gratuitously, the burden of proving that fact was on the appellant. Kelly v. Houghton, 59 Wis. 400. We do not think the contract can fairly be construed as excluding the ordinary legal presumption that services rendered upon request will be paid for at their reasonable value.
By the Court.— Order affirmed.